In an action for a divorce and ancillary relief, the law firm of Bangser, Klein, Rocca & Blum appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated May 21, 1992, which granted the defendant’s motion to compel it to turn over her file to her incoming attorney prior to holding a hearing to fix the amount of its retaining lien.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is denied, and the matter is remitted to the Supreme Court, Queens County, for a hearing in accordance herewith.
"It is well settled that an attorney who has been discharged by his client without cause may invoke a retaining lien on the client’s papers and files in his [or her] possession. The attorney may generally not be compelled to surrender the files until an expedited hearing has been held to ascertain the amount of his [or her] fees” (Andreiev v Keller, 168 AD2d 528; Corby v Citibank, 143 AD2d 587; Mint Factors v Cedar Tide Corp., 133 AD2d 222). "An attorney’s retaining lien must be respected” (Andreiev v Keller, supra, at 528; Artim v Artim, 109 AD2d 811).
In this case, no exigent circumstances were established to support the court’s order which directed the release of the defendant’s files before a hearing was conducted (cf., Rosen v Rosen, 97 AD2d 837). Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.